ORDER
PER CURIAM.
Lorenzo C. Tucker (Defendant) appeals the judgment and sentence entered after a jury verdict finding him guilty of one count of first-degree robbery in violation of Section 569.020 RSMo 1994 1 one count of armed criminal action in violation of Section 571.015, and one count of third-degree assault in violation of Section 565.070 RSMo Cum.Supp.1998. Defendant was sentenced to concurrent terms of twenty years imprisonment for the robbery and armed criminal action counts and a concurrent term of three months imprisonment for the assault count, all to run consecutive to a sentence from a prior conviction.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claim of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no jurisprudential purpose. Judgment affirmed in accordance with Rule 30.25(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 30.25(b).

. Unless otherwise noted, all subsequent statutory citations are to RSMo 1994.